 Case: 1:21-cv-01885 Document #: 28 Filed: 05/24/21 Page 1 of 1 PageID #:1241

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Wham−O Holding, Ltd., et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:21−cv−01885
                                                                   Honorable Rebecca R.
                                                                   Pallmeyer
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 24, 2021:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Plaintiffs' motion for
default judgment [26] is entered and continued. Defendants' response shall be filed by
6/2/2021. Notice mailed by judge's staff(ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
